DETAILED ACTION
This non-final office action is in response to claims 1-20 filed on 10/16/2020 for examination. Claims 1-20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information disclosure statement (IDS), filed on 10/29/2020 and 01/31/2022 have been considered by examiner.

Drawings
The drawings filed on 10/16/2020 have been accepted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 8-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal et al. (US20200403779, hereinafter Gopal) in view of  Durham et al. (US20210006395, hereinafter Durham).
Regarding claim 1, Gopal teaches a method in a system including a processor and a memory (Gopal: Fig. 1; system 100, CPU 102; memory 111), the method comprising: receiving data for storage at an address in the memory (Gopal: receiving plaintext data at a memory address for storage in the memory; Para. 0028, 0035, 0024; Fig. 6, Para. 0070-0071); after encoding the data with an error correction code to generate intermediate data having a first number of bits (Gopal: generating a CRC based on unencrypted data; Fig. 6; Para. 0071), reversibly altering the intermediate data with a watermark to generate watermarked data for storage in the memory (Gopal: performing XOR (reversibly altering) on CRC with MAC (watermark) and storing MAC-CRC combination (watermarked data) in the memory; Fig. 6, Para. 0073, 0076); wherein the watermark is generated by applying a cryptographic function to a key and the address (Gopal: checksum (MAC) is generated based on a cryptographic key and some bits of the memory address information as a tweak; Para. 0045, 0072, 0086, Fig. 8), and wherein the watermarked data has a second number of bits equal to the first number of bits (Gopal: when MAC and CRC are the same size in bits, the MAC-CRC combination (watermarked data) have the same size in bits as either one; Para. 0073).
Yet, Gopal does not teach the watermark is generated by applying a cryptographic function to a user key.
However, in the same field of endeavor, Durham teaches the watermark is generated by applying a cryptographic function to a user key (Durham: each VM is assigned its own unique memory encryption key and MAC is generated using each VM’s key; Para. 0015, 0026). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Gopal to include the watermark is generated by applying a cryptographic function to a user key as disclosed by Durham. One of ordinary skill in the art would have been motivated to make this modification in order to protect memory from security vulnerabilities as suggested by Durham (Durham: Para. 0002).
Regarding claim 2 and 15, combination of Gopal and Durham teaches the method of claim 1. In addition, Gopal further teaches wherein the system further comprises a memory controller (Gopal: Fig. 1, memory controller 106).
In addition, Durham further teaches the method further comprises generating the user key based on a user identifier associated with a user (Durham: Para. 0015). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Gopal to include generating the user key based on a user identifier associated with a user as disclosed by Durham. One of ordinary skill in the art would have been motivated to make this modification in order to protect memory from security vulnerabilities as suggested by Durham (Durham: Para. 0002). 
Regarding claim 3 and 16, combination of Gopal and Durham teaches the method of claim 1. In addition, Durham further teaches wherein the system further comprises a hypervisor, and wherein the method further comprises the hypervisor assigning the user identifier to the user (Durham: Hypervisor (VMM 134) creating, deleting TD (VM); Fig. 1; Para. 0032, 0038). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Gopal to include wherein the system further comprises a hypervisor, and wherein the method further comprises the hypervisor assigning the user identifier to the user as disclosed by Durham. One of ordinary skill in the art would have been motivated to make this modification in order to protect memory from security vulnerabilities as suggested by Durham (Durham: Para. 0002).
Regarding claim 4, 10 and 17, combination of Gopal and Durham teaches the method of claim 1. In addition, Durham further teaches wherein the user comprises one of the hypervisor, a virtual machine (VM), a micro-VM, a microservice, or a unikernel for serverless functions (Durham: hypervisor (VMM 134), VM (136); Fig. 1; Para. 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Gopal to include wherein the user comprises one of the hypervisor, a virtual machine (VM), a micro-VM, a microservice, or a unikernel for serverless functions as disclosed by Durham. One of ordinary skill in the art would have been motivated to make this modification in order to protect memory from security vulnerabilities as suggested by Durham (Durham: Para. 0002).
Regarding claim 5, 11 and 18, combination of Gopal and Durham teaches the method of claim 1. In addition, Durham further teaches wherein the intermediate data further comprises metadata (Durham: Para. 0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Gopal to include wherein the intermediate data further comprises metadata as disclosed by Durham. One of ordinary skill in the art would have been motivated to make this modification in order to protect memory from security vulnerabilities as suggested by Durham (Durham: Para. 0002).
In addition, Gopal further teaches reversibly altering the intermediate data and the metadata with the watermark (Gopal: Fig. 6, Para. 0073). 
Regarding claim 8, Gopal teaches a system comprising: a host server comprising a memory controller coupled to a memory and a processor (Gopal: system 100 includes a CPU 102, a memory controller 106 and a memory 111; Fig. 1; Para. 0018); and, wherein the memory controller is configured to: receive data from one of the plurality of compute entities for storage at an address in the memory (Gopal: receiving plaintext data at a memory address for storage in the memory; Para. 0035, Para. 0024; Fig. 6, Para. 0070-0071), and after encoding the data with an error correction code to generate intermediate data having a first number of bits (Gopal: generating a CRC based on unencrypted data; Fig. 6; Para. 0071), reversibly alter the intermediate data with a watermark to generate watermarked data for storage in the memory (Gopal: performing XOR (reversibly alter) on CRC with MAC (watermark) and storing MAC-CRC combination (watermarked data) in the memory; Fig. 6, Para. 0073, 0076); wherein the watermark is generated by applying a cryptographic function to the address (Gopal: checksum (MAC) is generated based on a cryptographic key and some bits of the memory address information as a tweak; Para. 0045, 0072, 0086, Fig. 8); and wherein the  watermarked data has a second number of bits equal to the first number of bits (Gopal: when MAC and CRC are the same size in bits, the MAC-CRC combination (watermarked data) have the same size in bits as either one; Para. 0073). 
Yet, Gopal does not teach a system comprising a hypervisor, associated with the host server, configured to manage a plurality of compute entities; a memory controller is configured to receive data from one of the plurality of compute entities at an address in the memory.
However, in the same field of endeavor, Durham teaches a system comprising a hypervisor (Durham: Fig. 1, VMM 134), associated with the host server, configured to manage a plurality of compute entities (Durham: VMM 134 (hypervisor) create and run VMs 136; Fig. 1; Para. 0032-0033); a memory controller (Durham: Fig. 1, memory controller 103) is configured to receive data from one of the plurality of compute entities at an address in the memory (Durham: receiving an access to memory from a TD (trust domain for a VM) using a virtual address; Para. 0046). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Gopal to include a system comprising a hypervisor, associated with the host server, configured to manage a plurality of compute entities; a memory controller is configured to receive data from one of the plurality of compute entities at an address in the memory as disclosed by Durham. One of ordinary skill in the art would have been motivated to make this modification in order to protect memory from security vulnerabilities as suggested by Durham (Durham: Para. 0002). 
Regarding claim 9, combination of Gopal and Durham teaches the method of claim 1. In addition, Durham further teaches wherein the hypervisor is further configured to assign a user identifier to the compute entity  (Durham: Hypervisor (VMM 134) creating, deleting TD (VM); Fig. 1; Para. 0032, 0038), and wherein the memory controller is further configured to generate a user key based on the user identifier associated with the compute entity (Durham: Para. 0015). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Gopal to include wherein the hypervisor is further configured to assign a user identifier to the compute entity, and wherein the memory controller is further configured to generate a user key based on the user identifier associated with the compute entity as disclosed by Durham. One of ordinary skill in the art would have been motivated to make this modification in order to protect memory from security vulnerabilities as suggested by Durham (Durham: Para. 0002).
Regarding claim 14, Gopal teaches a method performed in a host server including a processor and a memory (Gopal: Fig. 1; system 100, CPU 102; memory 111), the method comprising: receiving plaintext data, from among one of a plurality of compute entities associated with the host server, for storing at an address in the memory (Gopal: receiving plaintext data from a CPU that is storing the unencrypted data to memory; Para. 0028, 0035, 0024; Fig. 6, Para. 0070-0071); encrypting the plaintext data using a key to generate encrypted data (Gopal: encrypting the plaintext data using a key to generate encrypted data; Fig. 6, Para. 0070; Fig. 8, Para. 0086); and after encoding the encrypted data with an error correction code to generate intermediate data having a first number of bits  (Gopal: generating a CRC based on unencrypted data; Fig. 6; Para. 0071), reversibly altering the intermediate data with a message authentication code to generate watermarked data for storage in the memory (Gopal: performing XOR (reversibly altering) on CRC with MAC and storing MAC-CRC combination (watermarked data) in the memory; Fig. 6, Para. 0073, 0076); wherein the message authentication code is generated by applying a cryptographic function to the key and the address (Gopal: MAC is generated based on a cryptographic key and some bits of the memory address information as a tweak; Para. 0045, 0072, 0086, Fig. 8); and wherein the  watermarked data has a second number of bits equal to the first number of bits (Gopal: when MAC and CRC are the same size in bits, the MAC-CRC combination (watermarked data) have the same size in bits as either one; Para. 0073). 
Yet, Gopal does not teach encrypting the plaintext data using at least a user key associated with the compute entity and wherein the MAC is generated by applying a cryptographic function to a user key.
However, in the same field of endeavor, Durham teaches encrypting the plaintext data using at least a user key associated with the compute entity (Durham: each VM (TD) is assigned its own unique memory encryption key which is used to encrypt data in the memory, Para. 0004, 0015, 0045) and wherein the MAC is generated by applying a cryptographic function to a user key (Durham: each VM is assigned its own unique memory encryption key and MAC is generated using each VM’s key; Para. 0015, 0026). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Gopal to include encrypting the plaintext data using at least a user key associated with the compute entity and wherein the MAC is generated by applying a cryptographic function to a user key as disclosed by Durham. One of ordinary skill in the art would have been motivated to make this modification in order to protect memory from security vulnerabilities as suggested by Durham (Durham: Para. 0002).
Claim 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal in view of  Durham, and further in view of Dent (US20140237611). 
Regarding claim 6, 12 and 19, combination of Gopal and Durham teaches the method of claim 2. In addition, Gopal further teaches reading the watermarked data from the memory at the address in response to a read operation specifying the address in the memory (Gopal: Para. 0083); recomputing a previously applied watermark to the intermediate data by processing the watermarked data with the key (Gopal: Para. 0080, 0083; Fig. 7) and generating a second intermediate data (Gopal: Fig. 7, Para. 0081). 
In addition, Durham further teaches a user key (Durham: Para. 0015, 0026). 
Yet, the combination does not teach removing the previously applied watermark
However, in the same field of endeavor, Dent teaches removing the previously applied watermark (Dent: Para. 0006). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include   as disclosed by Dent. One of ordinary skill in the art would have been motivated to make this modification in order to protect data in the memory from attacks as suggested by Dent (Dent: Para. 0002). 
Claim 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal in view of  Durham and Dent, and further in view of Li et al. (US20220100603, hereinafter Li). 
Regarding claim 6, 12 and 19, combination of Gopal, Durham and Dent teaches the method of claim 6. In addition, Gopal further teaches terminating the read operation if the decoding results in an uncorrectable error (Gopal: Para. 0084). 
Yet, the combination does not teach decoding the second intermediate data using the error correction code to generate decoded data. 
However, in the same field of endeavor, Li teaches decoding the second intermediate data using the error correction code to generate decoded data (Li: Para. 0012-0013). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include decoding the second intermediate data using the error correction code to generate decoded data as disclosed by Li. One of ordinary skill in the art would have been motivated to make this modification in order to perform error checking operation on encrypted write data in a memory as suggested by Li (Li: Para. 0002). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ybarra (US8375225): scramble/descramble data using key by XOR 
Chen et al. (US20070233982): scrambling data using XOR and removing scrambled data using XOR again; Para. 0027-0028.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438